DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities:  claims 1-18, “impellor” shall be changed to --impeller--; claims 12-17, capital letter shall not be used in the body of the claim ((MPEP608.01(m), each claim begins with a capital letter and ends with a period); claim 15, line 7, “the axial” shall be changed to --the axial fan--.   Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: provide proper antecedent basis for the claimed subject matter of moving the plurality of controllable radial vanes through angles in the range of at least about plus 20 degrees to minus 20 degrees as claimed in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dan (CN 105422516 A) in view of Koch (WO95/05564).
Dan discloses a system 1, 3, 5, 6  and a method for providing a ventilation flow between a first location and a second location within the passageway 4, the system including: a duct 3, 5 arranged to extend between an inlet location to an outlet location proximate the first and second ventilated locations (Figs. 1-2, paragraph [0022]); an axial fan 1, 6 fitted with the duct 3, 5 having an impeller 14 adapted move air between the inlet location and the outlet location (Fig. 2) so as to generate the ventilation flow in the passageway 4 between the first location  and the second location, the impeller 14 being arranged to operate at a fixed rotational speed (impeller 14 is capable to operate at a fixed rotational speed). However, Dan does not disclose a controllable vane located within the duct relatively upstream of the impellor; Page 6 of 12U.S. Application Serial No. 16/488,564 Attorney Docket: 73717-11a sensor located relatively downstream of the impellor adapted to measure a flow velocity within the duct toward/discharged from the outlet location to the ventilated location; and a controller in operative communication with the sensor and the vane, the controller being configurable to determine,  using at least one of the sensor and a control system, the volumetric flow rate based in the flow velocity; compare, using the control system, the measured volumetric flow rate with a pre-determined minimum volumetric flow rate; and control the vane to maintain the volumetric flow rate above a pre-determined minimum volumetric flow rate whilst maintaining the impellor at the fixed rotational speed, wherein the controller and sensor are configured such that in the presence of the object between the first location and the second location a change in volumetric flow rate is detectable by the sensor indicative of the presence of the object and the vane is actuable to maintain the volumetric flow rate between the first location and second location above a pre-determined minimum volumetric flow rate.  Koch disclose a system and a method for providing ventilation comprising a duct AR (Fig. 1), a fan AG fitted with the duct AR (Fig. 1), a controllable vane VS1, VS2, VS3 located within the duct relatively upstream of the impellor (Fig. 1, at AG); Page 6 of 12U.S. Application Serial No. 16/488,564 Attorney Docket: 73717-11a sensor SE located relatively downstream of the impellor (Fig. 1, at AG) adapted to measure a flow velocity within the duct toward/discharged from the outlet location to the ventilated location (Fig. 1, abstract); and a controller SPS in operative communication with the sensor SE and the vane VS1, VS2, VS3, the controller SPS being configurable to determine,  using at least one of the sensor SE and a control system SPS, the volumetric flow rate based in the flow velocity (abstract); compare, using the control system, the measured volumetric flow rate with a pre-determined minimum volumetric flow rate (abstract); and control the vane VS1, VS2, VS3 to maintain the volumetric flow rate above a pre-determined minimum volumetric flow rate whilst maintaining the impellor at the fixed rotational speed (abstract, controller SPS controls opening/closing of vane VS1, VS2, VS3 or rotation speed of fan AG so that the speed of the exhaust air flow does not fall below the lower threshold value (Vmin), i.e. while controller SPS controls opening/closing of Vane VS1, VS2, VS3, the rotation speed of fan AG is not adjusted and is maintained to rotated at fixed speed), wherein the controller SPS and sensor SE are configured such that in the presence of the object between the first location and the second location a change in volumetric flow rate is detectable by the sensor indicative of the presence of the object (it is inherent that while the operational condition of fan and vane are not changed, the changed in flow rate indicates the presence of the object that block the air flow path) and the vane is actuable to maintain the volumetric flow rate between the first location and second location above a pre-determined minimum volumetric flow rate (abstract). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the system and method of Dan to include a controllable vane located within the duct relatively upstream of the impellor; Page 6 of 12U.S. Application Serial No. 16/488,564 Attorney Docket: 73717-11a sensor located relatively downstream of the impellor adapted to measure a flow velocity within the duct toward/discharged from the outlet location to the ventilated location; and a controller in operative communication with the sensor and the vane, the controller being configurable to determine,  using at least one of the sensor and a control system, the volumetric flow rate based in the flow velocity; compare, using the control system, the measured volumetric flow rate with a pre-determined minimum volumetric flow rate; and control the vane to maintain the volumetric flow rate above a pre-determined minimum volumetric flow rate whilst maintaining the impellor at the fixed rotational speed, wherein the controller and sensor are configured such that in the presence of the object between the first location and the second location a change in volumetric flow rate is detectable by the sensor indicative of the presence of the object and the vane is actuable to maintain the volumetric flow rate between the first location and second location above a pre-determined minimum volumetric flow rate as taught by Koch in order to maintain the functionality of the ventilation system, i.e. the flow rate of the air inside the system must not fall below a minimum value, to avoid a risk of contamination accumulating within the system.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dan (CN 105422516 A) in view of Li (CN 106437811 A) and Koch (WO95/05564).
 	Dan discloses a method including: supplying ventilation air using a duct 3, 5 having a ducted axial fan 1, 6 arranged to discharge air proximate the first location(Fig. 1). However, Dan does disclose a method for maintaining a pre-determined volumetric ventilation condition to a closed end of a passageway in the presence of a removable object in the passageway located between the closed end and an open end of the passageway the first location toward a closed end of the passage, measuring, using a sensor located relatively downstream of the axial, a flow parameter usable to determine a measured volumetric flow rate discharged to the first location; determining, using at least one of the sensor and a control system, based on the parameter, the measured volumetric flow rate, a change in the measured volumetric flow rate being indicative of the removable object being at least one or removed and located between the first location and the second location; comparing, using the control system, the measured volumetric flow rate with the pre-determined volumetric ventilation including a predetermined minimum and maximum volumetric flow rates; and operating a control vane in operative communication with the control system, the control vane being located relatively upstream of the axial fan within the supply duct so as to maintain the volumetric flow rate substantially the pre-determined minimum and maximum volumetric flow rates. Li discloses a method for maintaining a pre-determined volumetric ventilation condition to a closed end of a passageway (abstract, tunnel) in the presence of a removable object (abstract, vehicle  and pedestrian) in the passageway located between he closed end and an open end of the passageway the first location toward a closed end of the passage (Fig. 1). Li discloses that when there is an object (vehicle, pedestrian) within the tunnel, the objects  have an influence on the air flow speed and volume in in the tunnels (paragraph [0009]). Li teaches that when the volume of air is decreased or increased inside the tunnel, upon a corresponding decrease or increase of air flow rate by controlling the axial flow fan, to maintain the air flow in the tunnel stable (abstract). The minimum air flow speed within the tunnel is not less than 2.5m/s and the maximum speed is not higher than 15 m/s (paragraph [0012]).   Koch teaches a method for maintaining a pre-determined volumetric ventilation condition comprising measuring, using a sensor SE located relatively downstream of the fan AG, a flow parameter usable to determine a measured volumetric flow rate discharged to the first location (Fig. 1, at LE); determining, using at least one of the sensor SE and a control system SPS, based on the parameter, the measured volumetric flow rate, a change in the measured volumetric flow rate (abstract); comparing, using the control system SPS, the measured volumetric flow rate with the pre-determined volumetric ventilation including a predetermined minimum (Vmin) volumetric flow rates; and operating a control vane VS1, VS2, VS3 in operative communication with the control system SPS, the control vane being located relatively upstream of the fan AG within the supply duct AR so as to maintain the volumetric flow rate substantially the pre-determined minimum and maximum volumetric flow rates (abstract). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method of Dan to include maintaining a pre-determined volumetric ventilation condition to a closed end of a passageway in the presence of a removable object in the passageway located between the closed end and an open end of the passageway the first location toward a closed end of the passage, measuring, using a sensor located relatively downstream of the axial, a flow parameter usable to determine a measured volumetric flow rate discharged to the first location; determining, using at least one of the sensor and a control system, based on the parameter, the measured volumetric flow rate, a change in the measured volumetric flow rate being indicative of the removable object being at least one or removed and located between the first location and the second location; comparing, using the control system, the measured volumetric flow rate with the pre-determined volumetric ventilation including a predetermined minimum and maximum volumetric flow rates; and operating a control vane in operative communication with the control system, the control vane being located relatively upstream of the axial fan within the supply duct so as to maintain the volumetric flow rate substantially the pre-determined minimum and maximum volumetric flow rates as taught by Li and Koch in order to efficiently control the air flow rate within the passageway at pre-determined range to improve safety.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims 1-10 is the inclusion of the limitations of the impeller being an impulse bladed impeller having blades with a substantially constant thickness across accord of the blades; controller being configurable to operate the impeller at a predetermined constant speed and maintain the volumetric flow rate above a pre-determined minimum volumetric flow rate by moving the plurality of controllable radial vanes through angles in the range of at least about plus 20 degrees to minus 20 degrees in combination with the remaining  of components in the claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knorr (DE 10035829 A1) discloses controller 6 for controlling the vane 20 and axial fan 2 based on the actual  air volume flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY